Exhibit 10.1

 

INDEMNIFICATION AGREEMENT

 

This INDEMNIFICATION AGREEMENT (this “Agreement”) is made and entered into this
15th day of October, 2010 (the “Effective Date”) by and between ICU
Medical, Inc., a Delaware corporation (the “Company”), and
                          .

 

WHEREAS, the Company believes it is essential to retain and attract qualified
directors and officers;

 

WHEREAS, the Indemnitee is a director and/or officer of the Company;

 

WHEREAS, both the Company and the Indemnitee recognize the increased risk of
litigation and other claims being asserted against directors and officers of
public companies;

 

WHEREAS, the Company’s Bylaws (the “Bylaws”) require the Company to indemnify
its directors and officers to the extent permitted by the DGCL (as hereinafter
defined);

 

[WHEREAS, the Indemnitee has been serving and intends to continue serving as a
director and/or officer of the Company in part in reliance on the Bylaws](1);
[and]

 

WHEREAS, in recognition of the Indemnitee’s need for (i) substantial protection
against personal liability based on the Indemnitee’s reliance on the Bylaws,
(ii) specific contractual assurance that the protection promised by the Bylaws
will be available to the Indemnitee, regardless of, among other things, any
amendment to or revocation of the Bylaws or any change in the composition of the
Company’s Board of Directors (the “Board”) or acquisition transaction relating
to the Company, and (iii) an inducement to continue to provide effective
services to the Company as a director and/or officer thereof, the Company wishes
to provide for the indemnification of the Indemnitee and to advance expenses to
the Indemnitee to the fullest extent permitted by law and as set forth in this
Agreement, and, to the extent insurance is maintained by the Company, to provide
for the continued coverage of the Indemnitee under the Company’s directors’ and
officers’ liability insurance policies; [and]

 

[WHEREAS, the Indemnitee is relying upon the rights afforded under this
Agreement in accepting Indemnitee’s position as a director, officer or employee
of the Company;](2)

 

NOW, THEREFORE, in consideration of the premises contained herein and of the
Indemnitee continuing to serve the Company directly or, at its request, with
another enterprise, and intending to be legally bound hereby, the parties hereto
agree as follows:

 

1.                                      Certain Definitions.

 

(a)                                 A “Change in Control” shall be deemed to
have occurred if:

 

(i)                                     any “person,” as such term is used in
Sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended, and
the rules and regulations thereunder (the

 

1

--------------------------------------------------------------------------------


 

“Exchange Act”), other than (a) a trustee or other fiduciary holding securities
under an employee benefit plan of the Company; (b) a corporation owned, directly
or indirectly, by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company; or (c) any current
beneficial stockholder or group, as defined by Rule 13d-5 of the Exchange Act,
including the heirs, assigns and successors thereof, of beneficial ownership,
within the meaning of Rule 13d-3 of the Exchange Act, of securities possessing
more than 50% of the total combined voting power of the Company’s outstanding
securities; hereafter becomes the “beneficial owner,” as defined in Rule 13d-3
of the Exchange Act, directly or indirectly, of securities of the Company
representing 20% or more of the total combined voting power represented by the
Company’s then outstanding Voting Securities;

 

(ii)                                  during any period of two consecutive
years, individuals who at the beginning of such period constitute the Board and
any new director whose election by the Board or nomination for election by the
Company’s stockholders was approved by a vote of at least two-thirds of the
directors then in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute a majority thereof; or

 

(iii)                               the stockholders of the Company approve a
merger or consolidation of the Company with any other corporation, other than a
merger or consolidation which would result in the Voting Securities of the
Company outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company, in one transaction or a series of
transactions, of all or substantially all of the Company’s assets.

 

(b)                                 “DGCL” shall mean the General Corporation
Law of the State of Delaware, as the same exists or may hereafter be amended or
interpreted; provided, however, that in the case of any such amendment or
interpretation, only to the extent that such amendment or interpretation permits
the Company to provide broader indemnification rights than were permitted prior
thereto.

 

(c)                                  “Expense” shall mean attorneys’ fees and
all other costs, expenses and obligations paid or incurred in connection with
investigating, defending, being a witness in or participating in (including on
appeal), or preparing for any of the foregoing, any Proceeding relating to any
Indemnifiable Event.

 

(d)                                 “Indemnifiable Event” shall mean any event
or occurrence that takes place either prior to or after the execution of this
Agreement, related to the fact that the Indemnitee is or was a director or
officer of the Company, or is or was serving at the request of the Company as a
director, officer, employee, or agent of another corporation or of a
partnership, joint venture, trust or other enterprise, including service with
respect to employee benefit plans, or by reason of anything done or not done by
the Indemnitee in any such capacity.

 

2

--------------------------------------------------------------------------------


 

(e)                                  “Proceeding” shall mean any threatened,
pending or completed action, suit, investigation or proceeding, and any appeal
thereof, whether civil, criminal, administrative or investigative and/or any
inquiry or investigation, whether conducted by the Company or any other party,
that the Indemnitee in good faith believes might lead to the institution of any
such action.

 

(f)                                   “Reviewing Party” shall mean any
appropriate person or body consisting of a member or members of the Company’s
Board or any other person or body appointed by the Board (including the special
independent counsel referred to in Section 6) who is not a party to the
particular Proceeding with respect to which the Indemnitee is seeking
indemnification.

 

(g)                                  “Voting Securities” shall mean any
securities of the Company which vote generally in the election of directors.

 

2.                                      Indemnification.  In the event the
Indemnitee was or is a party to or is involved (as a party, witness, or
otherwise) in any Proceeding by reason of (or arising in part out of) an
Indemnifiable Event, whether the basis of the Proceeding is the Indemnitee’s
alleged action in an official capacity as a director or officer or in any other
capacity while serving as a director or officer, the Company shall indemnify the
Indemnitee to the fullest extent permitted by the DGCL against any and all
Expenses, liability, and loss (including judgments, fines, ERISA excise taxes or
penalties, and amounts paid or to be paid in settlement, and any interest,
assessments, or other charges imposed thereon, and any federal, state, local, or
foreign taxes imposed on any director or officer as a result of the actual or
deemed receipt of any payments under this Agreement) (collectively,
“Liabilities”) reasonably incurred or suffered by such person in connection with
such Proceeding.  The Company shall provide indemnification pursuant to this
Section 2 as soon as practicable, but in no event later than 30 days after it
receives written demand from the Indemnitee.  Notwithstanding anything in this
Agreement to the contrary and except as provided in Section 5 below, the
Indemnitee shall not be entitled to indemnification pursuant to this Agreement
(i) in connection with any Proceeding initiated by the Indemnitee against the
Company or any director or officer of the Company unless the Company has joined
in or consented to the initiation of such Proceeding or (ii) on account of any
suit in which judgment is rendered against the Indemnitee pursuant to
Section 16(b) of the Exchange Act for an accounting of profits made from the
purchase or sale by the Indemnitee of securities of the Company.

 

3.                                      Advancement of Expenses.  The Company
shall advance Expenses to the Indemnitee within 30 business days of such request
(an “Expense Advance”); provided, however, that if required by applicable
corporate laws such Expenses shall be advanced only upon delivery to the Company
of an undertaking by or on behalf of the Indemnitee to repay such amount if it
is ultimately determined that the Indemnitee is not entitled to be indemnified
by the Company; and provided further, that the Company shall make such advances
only to the extent permitted by law.  Expenses incurred by the Indemnitee while
not acting in his/her capacity as a director or officer, including service with
respect to employee benefit plans, may be advanced upon such terms and
conditions as the Board, in its sole discretion, deems appropriate.

 

4.                                      Review Procedure for Indemnification. 
Notwithstanding the foregoing, (i) the obligations of the Company under
Sections 2 and 3 above shall be subject to the condition that the Reviewing
Party shall not have determined (in a written opinion, in any case in which the

 

3

--------------------------------------------------------------------------------


 

special independent counsel referred to in Section 6 hereof is involved) that
the Indemnitee would not be permitted to be indemnified under applicable law,
and (ii) the obligation of the Company to make an Expense Advance pursuant to
Section 3 above shall be subject to the condition that, if, when and to the
extent that the Reviewing Party determines that the Indemnitee would not be
permitted to be so indemnified under applicable law, the Company shall be
entitled to be reimbursed by the Indemnitee (who hereby agrees to reimburse the
Company) for all such amounts theretofore paid; provided, however, that if the
Indemnitee has commenced legal proceedings in a court of competent jurisdiction
pursuant to Section 5 below to secure a determination that the Indemnitee should
be indemnified under applicable law, any determination made by the Reviewing
Party that the Indemnitee would not be permitted to be indemnified under
applicable law shall not be binding and the Indemnitee shall not be required to
reimburse the Company for any Expense Advance until a final judicial
determination is made with respect thereto (as to which all rights of appeal
therefrom have been exhausted or have lapsed).  The Indemnitee’s obligation to
reimburse the Company for Expense Advances pursuant to this Section 4 shall be
unsecured and no interest shall be charged thereon.  The Reviewing Party shall
be selected by the Board, unless there has been a Change in Control, other than
a Change in Control which has been approved by a majority of the Company’s Board
who were directors immediately prior to such Change in Control, in which case
the Reviewing Party shall be the special independent counsel referred to in
Section 6 hereof.

 

5.                                      Enforcement of Indemnification Rights. 
If the Reviewing Party determines that the Indemnitee substantively would not be
permitted to be indemnified in whole or in part under applicable law, or if the
Indemnitee has not otherwise been paid in full pursuant to Sections 2 and 3
above within 30 days after a written demand has been received by the Company,
the Indemnitee shall have the right to commence litigation in any court in the
State of Delaware having subject matter jurisdiction thereof and in which venue
is proper to recover the unpaid amount of the demand (an “Enforcement
Proceeding”) and, if successful in whole or in part, the Indemnitee shall be
entitled to be paid any and all Expenses in connection with such Enforcement
Proceeding.  The Company hereby consents to service of process for such
Enforcement Proceeding and to appear in any such Enforcement Proceeding.  Any
determination by the Reviewing Party otherwise shall be conclusive and binding
on the Company and the Indemnitee.

 

6.                                      Change in Control.  The Company agrees
that if there is a Change in Control of the Company, other than a Change in
Control which has been approved by a majority of the Company’s Board who were
directors immediately prior to such Change in Control, then with respect to all
matters thereafter arising concerning the rights of the Indemnitee to indemnity
payments and Expense Advances under this Agreement or any other agreement or
under applicable law or the Company’s Certificate of Incorporation or Bylaws now
or hereafter in effect relating to indemnification for Indemnifiable Events, the
Company shall seek legal advice only from special independent counsel selected
by the Indemnitee and approved by the Company, which approval shall not be
unreasonably withheld.  Such special independent counsel shall not have
otherwise performed services for the Company or the Indemnitee, other than in
connection with such matters, within the last five years.  Such independent
counsel shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or the Indemnitee in an action to determine the
Indemnitee’s rights under this Agreement.  Such counsel, among other

 

4

--------------------------------------------------------------------------------


 

things, shall render its written opinion to the Company and the Indemnitee as to
whether and to what extent the Indemnitee would be permitted to be indemnified
under applicable law.  The Company agrees to pay the reasonable fees of the
special independent counsel referred to above and to indemnify fully such
counsel against any and all expenses (including attorneys’ fees), claims,
liabilities and damages arising out of or relating to this Agreement or the
engagement of special independent counsel pursuant to this Agreement.

 

7.                                      Partial Indemnity.  If the Indemnitee is
entitled under any provision of this Agreement to indemnification by the Company
for some or a portion of the Expenses and Liabilities, but not, however, for all
of the total amount thereof, the Company shall nevertheless indemnify the
Indemnitee for the portion thereof to which the Indemnitee is entitled. 
Moreover, notwithstanding any other provision of this Agreement, to the extent
that the Indemnitee has been successful on the merits or otherwise in defense of
any or all Proceedings relating in whole or in part to an Indemnifiable Event or
in defense of any issue or matter therein, including dismissal without
prejudice, the Indemnitee shall be indemnified against all Expenses incurred in
connection therewith.  In connection with any determination by the Reviewing
Party or otherwise as to whether the Indemnitee is entitled to be indemnified
hereunder, the burden of proof shall be on the Company to establish that the
Indemnitee is not so entitled.

 

8.                                      Non-exclusivity.  The rights of the
Indemnitee hereunder shall be in addition to any other rights the Indemnitee may
have under any statute, provision of the Company’s Certificate of Incorporation
or Bylaws, vote of stockholders or disinterested directors or otherwise, both as
to action in an official capacity and as to action in another capacity while
holding such office.  To the extent that a change in the DGCL permits greater
indemnification by agreement than would be afforded currently under the
Company’s Certificate of Incorporation and Bylaws and this Agreement, it is the
intent of the parties hereto that the Indemnitee shall enjoy by this Agreement
the greater benefits so afforded by such change.

 

9.                                      Liability Insurance.  To the extent the
Company maintains an insurance policy or policies providing directors’ and
officers’ liability insurance, the Indemnitee shall be covered by such policy or
policies, in accordance with its or their terms, to the maximum extent of the
coverage available for any director or officer of the Company.

 

10.                               Settlement of Claims.  The Company shall not
be liable to indemnify the Indemnitee under this Agreement (a) for any amounts
paid in settlement of any action or claim effected without the Company’s written
consent, which consent shall not be unreasonably withheld; or (b) for any
judicial award if the Company was not given a reasonable and timely opportunity,
at its expense, to participate in the defense of such action.

 

11.                               No Presumption.  For purposes of this
Agreement, to the fullest extent permitted by law, the termination of any
Proceeding, action, suit or claim, by judgment, order, settlement (whether with
or without court approval) or conviction, or upon a plea of nolo contendere, or
its equivalent, shall not create a presumption that the Indemnitee did not meet
any particular standard of conduct or have any particular belief or that a court
has determined that indemnification is not permitted by applicable law.

 

5

--------------------------------------------------------------------------------


 

12.                               Period of Limitations.  No legal action shall
be brought and no cause of action shall be asserted by or on behalf of the
Company or any affiliate of the Company against the Indemnitee, the Indemnitee’s
spouse, heirs, executors or personal or legal representatives after the
expiration of two years from the date of accrual of such cause of action, or
such longer period as may be required by state law under the circumstances, and
any claim or cause of action of the Company or its affiliate shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such period; provided, however, that if any shorter period of
limitations is otherwise applicable to any such cause of action, such shorter
period shall govern.

 

13.                               Amendment of this Agreement.  No supplement,
modification or amendment of this Agreement shall be binding unless executed in
writing by both of the parties hereto.  No waiver of any of the provisions of
this Agreement shall be deemed or shall constitute a waiver of any other
provisions hereof (whether or not similar), nor shall such waiver constitute a
continuing waiver.  Except as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

 

14.                               Primacy of Indemnification.  Notwithstanding
that the Indemnitee may have certain rights to indemnification, advancement of
expenses and/or insurance provided by other persons (collectively, the “Other
Indemnitors”), the Company:  (i) shall be the indemnitor of first resort (i.e.,
its obligations to the Indemnitee are primary and any obligation of the Other
Indemnitors to advance expenses or to provide indemnification for the same
expenses or liabilities incurred by the Indemnitee are secondary); and
(ii) shall be required to advance the full amount of expenses incurred by the
Indemnitee and shall be liable for the full amount of all Expenses, without
regard to any rights the Indemnitee may have against any of the Other
Indemnitors.  No advancement or payment by the Other Indemnitors on behalf of
the Indemnitee with respect to any claim for which the Indemnitee has sought
indemnification from the corporation shall affect the immediately preceding
sentence, and the Other Indemnitors shall have a right of contribution and/or be
subrogated to the extent of such advancement or payment to all of the rights of
recovery of the Indemnitee against the Company.  The Company and the Indemnitee
agree that the Other Indemnitors are express third party beneficiaries of the
terms of this Section 14.

 

15.                               Subrogation.  In the event of payment under
this Agreement, the Company shall be subrogated to the extent of such payment to
all of the rights of recovery of the Indemnitee (other than against the Other
Indemnitors), who shall execute all papers required and shall do everything that
may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

 

16.                               No Duplication of Payments.  Except as
otherwise set forth in Section 14 above, the Company shall not be liable under
this Agreement to make any payment in connection with any claim made against
Indemnitee to the extent the Indemnitee has otherwise actually received payment
(under any insurance policy, Bylaw, vote, agreement or otherwise) of the amounts
otherwise indemnifiable hereunder.

 

17.                               Binding Effect.  This Agreement shall be
binding upon and inure to the benefit of and be enforceable by the parties
hereto and their respective successors, assigns, including any direct or
indirect successor by purchase, merger, consolidation or otherwise to all or
substantially all of the business and/or assets of the Company, spouses, heirs,
and personal and legal representatives. 

 

6

--------------------------------------------------------------------------------


 

The Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to the Indemnitee, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place.  This Agreement shall continue in effect regardless of whether the
Indemnitee continues to serve as a director or officer of the Company or of any
other enterprise at the Company’s request.

 

18.                               Severability.  The provisions of this
Agreement shall be severable in the event that any of the provisions hereof
(including any provision within a single section, paragraph or sentence) is held
by a court of competent jurisdiction to be invalid, void or otherwise
unenforceable, and the remaining provisions shall remain enforceable to the
fullest extent permitted by law.  Furthermore, to the fullest extent possible,
the provisions of this Agreement (including, without limitation, each portion of
this Agreement containing any provision held to be invalid, void or otherwise
unenforceable, that is not itself invalid, void or unenforceable) shall be
construed so as to give effect to the intent manifested by the provision held
invalid, illegal or unenforceable.

 

19.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Delaware applicable to contracts made and to be performed in such State
without giving effect to the principles of conflicts of laws.

 

20.                               Counterparts.  This Agreement may be executed
in one or more counterparts, each of which shall be deemed an original, but all
of which together shall constitute one and the same instrument.

 

21.                               Notices.  All notices, demands, and other
communications required or permitted hereunder shall be made in writing and
shall be deemed to have been duly given if delivered by hand, against receipt,
or mailed, postage prepaid, certified or registered mail, return receipt
requested, and addressed to the Company at:

 

ICU Medical, Inc.

Attention:                           

951 Calle Amanecer
San Clemente, CA 92673

 

and to the Indemnitee at:

                                            

                                            

                                            

                                            

 

Notice of change of address shall be effective only when done in accordance with
this Section.  All notices complying with this Section shall be deemed to have
been received on the date of delivery or on the third business day after
mailing.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have duly executed and delivered this
Agreement as of the day first set forth above.

 

 

THE COMPANY:

 

 

 

 

ICU MEDICAL, INC.

 

 

 

 

 

 

 

By:

 

 

 

 

 

Name:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

 

INDEMNITEE:

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

Print Name:

 

 

8

--------------------------------------------------------------------------------